Title: To James Madison from John J. Murray, 15 February 1804 (Abstract)
From: Murray, John J.
To: Madison, James


15 February 1804, Glasgow. Transmits copies of letters from the owners of the ships Mary Ann and Columbia, residents of Glasgow, “as a kind of guarantee to the United States, that these ships will return to the port which they are said to belong to—the danger of the seas & other casualties excepted.” “I had the honor to state my opinion of the ships alluded to sometime since. I will not add therefore at present but that I am Anxious to hear from you on the subject of my last communications.”
 

   
   RC and enclosures (DNA: RG 59, CD, Glasgow, vol. 1). RC 1 p.; marked “Copy”; docketed by Wagner. For enclosures, see n. 1.




   
   The enclosures are copies of David Lamb to Murray, 13 Feb. 1804 (1 p.), stating that the Columbia would proceed to Charleston, barring unforeseen accidents, and promising to pay Murray as consul £1,500 if it did not; and Archibald Campbell to Murray, 14 Feb. 1804 (1 p.), promising that the Mary Ann would do the same and pledging £2,000 in case he failed to fulfill his promise. Murray’s 15 Feb. 1804 certification of the copies is written on the verso of Lamb’s letter.



   
   See Murray to JM, 14 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:179–80).


